                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SALAM RAZUKI,                                    Case No. 18-cv-03344-JST
                                                     Plaintiff,
                                   8
                                                                                         ORDER GRANTING LEAVE TO FILE
                                               v.                                        AMENDED COMPLAINT AND
                                   9
                                                                                         DISMISSING FREEDOM MORTGAGE
                                  10    FREEDOM MORTGAGE                                 CORPORATION
                                        CORPORATION,
                                  11                                                     Re: ECF No. 22
                                                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Pursuant to the Stipulation made by and between Plaintiff Salam Razuki (“Plaintiff”) and

                                  14   Defendant Freedom Mortgage Corporation (“Freedom”), and for good cause showing:

                                  15         1. Plaintiff is granted leave to file a First Amended Complaint no later than October 19,

                                  16             2018;

                                  17         2. Freedom is dismissed from the action with prejudice; and

                                  18         3. Each party is to bear its own attorneys’ fees and costs.

                                  19         IT IS SO ORDERED.

                                  20   Dated: October 17, 2018
                                                                                      ______________________________________
                                  21
                                                                                                    JON S. TIGAR
                                  22                                                          United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
